 AO 93 (Rev. 11/13) Search and Seizure Warrant (Page 2)




                                                               ReturiL

Case No.:                             Date and time warrant executed:         Copy of warrant and inventory left with:
•S-.^-^i- lio3                          to/y sr/^ ^^cw r.s-?
                                                                        ^     J^L
Inventory made in the presence of:


Inventory of the property taken and name of any person(s) seized:

        6a&9^ pro-j^-e J -^e d^ r^^^^-tl ~/'Lu— ~H^-s'-c^ck ^^ro^+

        C^^f^i'^ 4k^ em^ I ^^^^t ^ ^^v/^/^/^^5^ g^/o^i'/, 6o/^.




                                                            ^            ^
                                                                        <T




                        JAN 1 6 2019
                                    CLERK'




                                                            Certification

         I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant
 to the designated judge.




Date:     f//^//9
                                                                                  Executing officer s signature



                                                                             ^c/c / A^^4 J^AQ ^arA<<,
                                                                                    Printed name and title
